*160CONCURRING OPINION
Johnson, Judge:
I am in accord that the protest herein should be dismissed, for the reason that the claim raised in the stipulation is not properly before the court for determination and for the further reason that the protest itself does not state a cause of action.
The protest is directed against the collector’s liquidation, but the claim raised in the stipulation involves a subsequent decision of the Secretary of the Treasury, or his authorized representative, that relief could not be granted under section 520(c) (1) of the Tariff Act of 1980, as amended, because an appeal for reappraisement had been filed and abandoned.
Section 520(c)(1) permits the Secretary to authorize the collector to reliquidate an entry to correct a clerical error, mistake of fact, or other inadvertence in an appraisement, if the error is brought to the attention of the customs service within a specified time. The statute contemplates, and the facts in the stipulation herein involve, action taken after a liquidation. Any such action or decision could not merge in the liquidation and are not before the court for review on a protest directed against the liquidation. Berkery, Inc., et al. v. United States, 47 Cust. Ct. 102, C.D. 2287; Henry Clay & Bock & Co., Ltd. v. United States, 38 Cust. Ct. 489, Abstract 60715; John S. Connor v. United States, 46 Cust. Ct. 435, Abstract 65492. Furthermore, the court has no jurisdiction to pass upon errors or claims which have not been alleged in the protest. United States v. E. H. Bailey & Co., 32 C.C.P.A. (Customs) 89, C.A.D. 291; American Mail Line, Ltd. v. United States, 34 C.C.P.A. (Customs) 1, C.A.D. 335.
The actual claim in the protest before the court is that there was a clerical error in the appraisement, and it was requested that the papers be returned to the appraiser for his report.
It is well settled that the return of the appraiser is final after it has been transmitted to the collector, and he may not modify it thereafter nor make a second appraisement. Igstaedter & Co. v. United States, 11 Ct. Cust. Appls. 477, T.D. 39570; Ringk & Co. v. United States, 12 Ct. Cust. Appls. 40, T.D. 39980; United States v. Dorn & Co., 13 Ct. Cust. Appls. 130, T.D. 40961; United States v. Gothic Watch Co., 23 Cust. Ct. 235, Reap. Dec. 7712. A liquidation based on an attempted second appraisement by the appraiser is void. The Gruen Watch Company v. United States, 24 Cust. Ct. 101, C.D. 1216. Therefore, the relief requested in the protest, that the papers be returned to the appraiser, presumably for alteration in the appraised value to correct the alleged error, could not be granted by the court.
While this court may order a reliquidation to correct any error, legal or factual, made by the collector in the liquidation or to correct a clerical error in the entry, it may not reappraise the merchandise in a *161classification proceeding. Import Export Service of N.J. et al. v. United States, 38 Cust. Ct. 235, C.D. 1869.
In the case cited, the merchandise was appraised on the basis of the value given in the consular invoice. Subsequent to appraisement and liquidation, another consular invoice was presented, giving a lower value. It was claimed that the value in the original invoice was due to a clerical error on the part of the shipper and that the entry should be reliquidated on the ground of clerical error, mistake of fact, or inadvertence, under section 520(c) (1), as amended.
We dismissed the protest, for the reason that the appraisement had become final and conclusive on all parties, stating (pp. 240-241) :
In the instant case, there is no evidence that there was any mistake in the appraisement. It correctly expressed the meaning intended by the appraiser and was the result of his deliberate judgment. Had other evidence of value, such as the second consular invoice, been before him at the time of appraisement, he might, or might not, have found a different value for the merchandise. * * * The difficulty with plaintiffs’ position is that the relief sought is not merely the correction of a clerical error or mistake of fact in the appraisement. The appraiser has not admitted that there was any such mistake. Therefore, to make any change therein would be to substitute someone else’s judgment as to what the correct dutiable value of the merchandise was. * * *
Although section 520(e) (1), as amended, permits the Secretary of the Treasury to authorize the collector to reliquidate an entry 'to correct a clerical error, mistake of fact, or other inadvertence not amounting to an error in the construction of a law, in an appraisement, we do not think that section was intended to allow the Secretary, or the collector, or the court to reappraise the merchandise. * * *
**❖*•>!: * *
In the instant case, in view of section 501 of the Tariff Act of 1930, as amended, neither the Secretary nor the collector nor the court had any authority to grant the relief requested, since to do so would involve more than a correction of a clerical error, mistake of fact, or other inadvertence not amounting to an error in the construction of a law, and would result in a new appraisement of the merchandise. Inquiry as to value must end somewhere and Congress, in its wisdom, has provided that a valid appraisement is final and conclusive on all parties, unless a timely appeal for reappraisement is filed.
In this case, also, there is no proof of a clerical error or mistake of fact by the appraiser. At a time subsequent to the date of the second letter from the consul general, which allegedly reported that the figures given previously were erroneous, the appraiser stated that there was no error in the appraisement; that the information in the second letter did not apply to this case. No clerical error or mistake of fact is manifest from the record or established by documentary evidence. A change in the appraised value could be made only as the result of a substitution of someone else’s judgment as to what the correct dutiable value of the merchandise was. Under' these circum--stances, although it was stipulated that, “if an appeal for reappraise*162ment bad not been filed relief would have been granted under the provisions of Section 520(c) (1),” administrative action changing the appraised value would not have been valid, nor may the court make such an alteration in a classification proceeding.
For the reasons stated, the protest herein must be dismissed.